      Case 1:20-cr-00179-DLC Document 191 Filed 03/10/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :         S1 20Cr0179-14(DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 IKECHUKWU ELENDU,                       :
                                         :
                           Defendants.   :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     An Order of October 1, 2020 scheduled the trial of no more

than two defendants in this matter for June 28, 2021.          The

Southern District of New York has reconfigured courtrooms and

other spaces in its courthouses to allow criminal jury trials to

proceed as safely as possible during the COVID-19 pandemic.            On

February 26, the Clerks’ Office notified district judges of the

dates on which jury selection could commence during the months

of April through June 2021 in the reconfigured spaces.          This

case was scheduled by the Clerk’s Office to proceed with a jury

trial on June 7, 2021.    An Order of March 2, 2021 advised the

parties of the June 7 date for trial.

     A letter of March 8 from defense counsel indicates that he

is scheduled to begin a jury trial before the Honorable Paul

Engelmayer on June 2 and therefore is not available to begin

trial in this action on June 7.      The Government’s letter of
         Case 1:20-cr-00179-DLC Document 191 Filed 03/10/21 Page 2 of 2



March 8 indicates that it does not yet know which two defendants

it will bring to trial on June 7.         Accordingly, it is hereby

     ORDERED that by April 2, 2021, defense counsel will inform

this Court whether defendant Elendu intends as of that date to

proceed to trial in this action or intends to attempt to

negotiate a disposition with the Government.           In that letter,

defense counsel should also advise the Court whether his client

in the matter pending before Judge Engelmayer is still scheduled

to proceed to trial on June 2, 2021.

Dated:       New York, New York
             March 10, 2021


                                     __________________________________
                                                DENISE COTE
                                        United States District Judge
